NEBEKER, Associate Judge:
In this appeal from an adjudication of contempt, we hold that there is insufficient evidence to support the conviction. Appellant was found to have recklessly disregarded his professional obligation by failure to appear at a status hearing in the first case he handled as a newly-admitted member of the Bar. Without contravention, appellant admitted to an unintentional oversight prompted by his birthday and concentration on discovery conferences in five other cases set for the same day.
The trial court, in a three-page order, expressed pique at the lack of training of “a handful” of lawyers who practice in the Criminal Division and who failed to appear as required. The problem was characterized as excessive. Reference was also made to two strikes called by lawyers, to unfavorable publicity directed to the court, and to the proposition that the Disciplinary Board takes no public action against those lawyers to create a general deterrent.1
We hold the evidence insufficient to support the adjudication of contempt. See Sykes v. United States, 144 U.S.App.D.C. 53, 444 F.2d 928 (1971), and In re Denney, D.C.App., 377 A.2d 1360 (1977).

Reversed and remanded with instructions to enter judgment of Acquittal.


. Imposition of sentence was suspended in the order. We nonetheless have jurisdiction in light of the order of adjudication. See In re Siracusa, D.C.App., 445 A.2d 663 (1982).